Opinion by
Smith, J.,
The items of surcharge here complained of consist of hotel bills, attendance on a state convention of county commissioners held at Gettysburg, and railroad fare on such attendance. The controversy is with respect to the liability of the county for these items.
The obligation of the county to compensate its officers is wholly statutory. Unless it is created by statute, either in express terms or by necessary implication, it does not exist. “ An officer derives equally his authority and his compensation from the law, and when both are defined in the law, he can no more enlarge the one than the other: ” Brown v. Com., 2 R. 40. “ Where a positive law prescribes the manner and nature of the payment to be made to an officer, the directions of the *489law are and ought to be the only rule: ” Brown v. Com., 2 R. 40; Albright v. County, 106 Pa. 582. Hence, to determine the question arising here, we have only to ascertain the authority of the county commissioners in the premises, and the compensation fixed by law for its exercise.
A county is a quasi corporation, and its corporate powers .are to be exercised by the commissioners: Kittanning Academy v. Brown, 41 Pa. 269; Act of April 15, 1834, P. L. 537, secs. 3, 4. Except on a few points, the powers of the commissioners are not expressly or directly defined by statute. But,' as public agents of the county, exercising its corporate powers, their authority must necessarily be commensurate with the scope of their duties in the premises: Van Kirk v. Clark, 16 S. & R. 286. We cannot, however, regard their duties as requiring their attendance on a state convention of county commissioners. It may be conceded that a conference of the county commissioners of the state may prove of marked advantage, from an exchange of views, a comparison of experiences, of methods, and of results. But it is not involved hi the course of business growing out of the management of county affairs, and is not directly provided for by statute. Commissioners are selected, presumably, in view of their ability to perform the duties pertaining to the ■office, and in the absence of legislative authority they cannot be permitted to further qualify themselves at the expense of the county. The surcharge for expenses incurred in attending the convention is therefore sustained.
The compensation of county commissioners is fixed by the Acts of May 7, 1889, P. L. 109, and May 13, 1889, P. L. 200. The former provides a per diem compensation of $3.50 for the time ■“ actually and necessarily employed in the discharge of the duties of their office,” with a proviso that this “ shall be in lieu ■of all other compensation and charges for the individual services and expenses of said commissioners.” The latter act provides that, in the absence of any local law on the subject, commissioners “ shall be allowed their traveling expenses necessarily incurred in the discharge of their official duties.” In Mansel v. Nicely, 175 Pa. 367, it was held that this applied ■only to traveling expenses incurred by a commissioner “ when his official duties call him from his home or his office to different parts of the county, or it may be of the state,” and did not *490include the expense incurred in going from his home to his-office, and returning.
The hotel bills, though incurred in the transaction of county business, cannot be regarded as part of the traveling expenses for which the statute provides. A charge for board, while-transacting county business at the county seat, is not a “traveling expense ” within the meaning of the act, and a charge for board while transacting business elsewhere stands on no different footing. We regard the statute as providing only for the cost of transportation; the cost of subsistence, wherever-incurred, is provided for by salary or a per diem compensation.. The scale of living is peculiarly a personal matter, and varies-so largely, with the tastes and habits of individuals, that a satisfactory standard cannot well be established. The law therefore leaves each to fix it at his own discretion and at his own expense.
The balance found by the auditors, in favor of the county, and against the appellant, was $49.77. An item, however, of $17.50, surcharged by the auditors, was allowed by the court, reducing the balance to $82.27, and the judgment should be-for this amount. Thus modified, the judgment is affirmed.